Citation Nr: 1138160	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 10 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.  According to his DD214, the Veteran received the Air Medal with three Oak Leaf Clusters, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In an October 2008 rating decision, the RO denied entitlement to service connection for a right ankle condition and a right knee condition.  In a February 2009 rating decision, the RO denied entitlement to service connection for a right shoulder condition.  In an April 2010 rating decision, the RO granted entitlement to service connection for PTSD at a 30 percent disability rating and for hearing loss at a 10 percent disability rating.  The Veteran has perfected these appeals to the Board.  

In an August 2010 rating decision, the RO denied entitlement to a total disability rating based upon individual unemployability (TDIU).  The Veteran submitted a timely notice of disagreement to this decision in September 2010; however, in a written statement dated November 2010, the Veteran withdrew this appeal and a statement of the case was not issued.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right ankle condition, a right knee condition and a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In June 2011 correspondence, prior to the promulgation of a decision in this case, the Veteran wrote that he was requesting withdrawal of his appeals with regard to entitlement to higher initial ratings for PTSD and hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to a higher initial rating for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for withdrawal of an appeal of entitlement to a higher initial rating for hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204 (2010).  

In June 2011 correspondence, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of his appeal on the claims of entitlement to increased ratings for PTSD and hearing loss.  Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.

The Veteran's representative did included these issues in an August 2011 brief to the Board (but omitted them from argument presented at the RO); as the Veteran was clear in his intentions to withdraw his appeal of these issues in his June 2011 statement, the dismissal of these issues is warranted.


ORDER

The appeal of the claim of entitlement to an increased evaluation for PTSD is dismissed.

The appeal of the claim of entitlement to an increased evaluation for hearing loss is dismissed.


REMAND

The Veteran contends that he injured his right shoulder, right knee and right ankle while on active duty flying a combat mission as a crew member on a B-24 Liberator heavy bomber on January 31, 1945.  He has asserted that he was forced to evacuate the aircraft after an emergency landing and, upon exiting the aircraft, landed awkwardly on the runway and sustained his right shoulder, knee and ankle injuries.

Most of the service treatment records are unavailable.  The claims file includes the RO's October 2008 Formal Finding of Unavailability of Service Records, which noted that the National Personnel Records Center (NPRC) had not been able to locate the Veteran's service treatment records and that searches of alternate sources had been unavailing.  In such a case, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The evidence does include certain records from his time on active duty, including a "logged statistic" from the Veteran's diary which is a handwritten note detailing the events that the Veteran contends occurred on January 31, 1945.  The diary entry supports the Veteran's contentions of his mission resulting in his right shoulder, knee and ankle injuries upon exiting an aircraft.

The Veteran was afforded a VA examination in September 2009.  The September 2009 VA examination report incorrectly reflects that the Veteran's service treatment records were available for review.  In addition, the examination report states that the Veteran did not report any right ankle complaints at his June 1994 VA examination, when in fact the June 1994 examination report shows that the Veteran reported that he had ongoing right ankle pain and that he had injured his right ankle in service in the remote past.  

In rendering his opinion, the VA examiner noted that the Veteran had worked in construction and had reported the symptoms of right shoulder, knee and ankle pain only in 2006 and 2008; however, as noted, the Veteran reported right ankle pain in June 1994.  

In addition, a December 2008 VA medical record shows that the Veteran reported a 60 year history of pain in his right shoulder, knee and ankle.  The examiner acknowledged a letter in the file from the Veteran's employer that indicated that he had some issues with walking as early as 1974; however, in this letter, the Veteran's former employer also noted that he knew of the Veteran's service injuries to his right ankle, knee and shoulder and that these injuries would manifest themselves and cause the Veteran difficulties in walking, climbing ladders, and reaching.  

The examiner concluded, based on the above information, that "it was less likely as not related to his military service."  The examiner appeared to provide a rationale for his opinion, referring to the fact that the Veteran had worked a very physical job throughout his life; however, the examiner's statements in this regard are unclear or perhaps incomplete.  The examiner also noted that there was no treatment or prior evaluation in the claims file prior to 1994 so she could not directly link his symptoms that he is presently experiencing to the military related trauma to those areas, without taking into account the Veteran's lay evidence of ongoing symptoms since service. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006). 

The Board may violate Buchanan either directly by discounting lay testimony solely because it is not corroborated by contemporaneous medical records, or indirectly by relying on a medical opinion that impermissibly rejects the veteran's lay history solely because it is not corroborated by medical records.  Id. at 1336. To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless it is explicitly found that the assertions are not credible. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran an examination, to determine whether his right shoulder, knee or ankle disorders are a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  

The examiner should presume that the Veteran was injured while flying combat missions in service.

The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's right shoulder, knee or ankle disabilities are a result of his reported injury in service, to include his injuries sustained in January 1945 when exiting an aircraft, or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  

The examiner should provide reasons for the opinions.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in rendering any opinion.

If the Veteran's reports are discounted, the examiner should provide reasons for doing so.

If the requested medical opinions cannot be given, the examiner should state the reason why and whether additional evidence would permit the necessary opinions to be rendered.

2.  If any determination remains unfavorable to the Veteran, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.  

The Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  

The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


